          Case 3:19-cv-03602-LB Document 27 Filed 08/23/19 Page 1 of 5



 1   MAYER BROWN LLP                                    LIEFF CABRASER HEIMANN &
     ARCHIS A. PARASHARAMI (SBN 321661)                 BERNSTEIN, LLP
 2   aparasharami@mayerbrown.com                        Michael W. Sobol (SBN 194857)
     KEVIN S. RANLETT (pro hac vice forthcoming)        msobol@lchb.com
 3   kranlett@mayerbrown.com                            Roger N. Heller (SBN 215348)
     1999 K Street N.W.                                 rheller@lchb.com
 4   Washington, D.C. 20006                             275 Battery Street, 29th Floor
     Telephone: (202) 263-3000                          San Francisco, CA 94111-3339
 5   Facsimile: (202) 263-3300                          Telephone: 415.956.1000
                                                        Facsimile: 415.956.1008
 6   SAMANTHA C. BOOTH (SBN 298852)
     sbooth@mayerbrown.com                              HATTIS & LUKACS
 7   Two Palo Alto Square, Suite 300                    Daniel M. Hattis (SBN 232141)
     3000 El Camino Real                                Paul Karl Lukacs (SBN 197007)
 8   Palo Alto, CA 94306
     Telephone: (650) 331-2000                          400 108th Ave NE, Ste. 500
 9   Facsimile: (650) 331-2060                          Bellevue, WA 98004
                                                        Telephone: (425) 233-8650
10   Attorneys for Defendant
                                                        Attorneys for Plaintiffs and the Proposed
11                                                      Class

12                               UNITED STATES DISTRICT COURT

13                            NORTHERN DISTRICT OF CALIFORNIA
     IAN VIANU and IRINA BUKCHIN, on behalf
14                                                       Case No. 3:19-cv-03602-LB
     of themselves and all others similarly situated,
15                                                       STIPULATION AND [PROPOSED]
                           Plaintiffs,                   ORDER MODIFYING BRIEFING AND
16                                                       HEARING SCHEDULE AND
                 v.                                      CONTINUING INITIAL CASE
17                                                       MANAGEMENT CONFERENCE
     AT&T MOBILITY LLC,
18                         Defendant.
19

20

21

22

23

24

25

26

27

28
                                                              STIPULATION AND [PROPOSED] ORDER MODIFYING
                                                                       BRIEFING AND HEARING SCHEDULE AND
     1829983.2                                                       CONTINUING INITIAL CASE MANAGEMENT
                                                                               CONFERENCE; 3:19-CV-03602-LB
          Case 3:19-cv-03602-LB Document 27 Filed 08/23/19 Page 2 of 5



 1               WHEREAS, Plaintiffs served their Complaint in this case (Dkt. 1) on Defendant AT&T
 2   Mobility LLC (“AT&T”) on June 28, 2019 (Dkt. 12);
 3               WHEREAS, by stipulation of the parties, AT&T’s deadline to respond to the Complaint
 4   was extended by 28 days, until August 16, 2019 (Dkt. 14);
 5               WHEREAS, on August 16, 2019, AT&T filed a motion to compel arbitration and stay the
 6   action (Dkt. 20; “Motion to Compel”);
 7               WHEREAS, under the current schedule, Plaintiffs’ opposition to the Motion to Compel is
 8   currently due on August 30, 2019, AT&T’s reply in support of the Motion to Compel is currently
 9   due on September 6, 2019, and the hearing on the Motion to Compel is currently scheduled for
10   September 26, 2019 at 9:30 a.m.;
11               WHEREAS, because of intervening pre-planned family vacations and professional
12   conflicts, and to allow sufficient time to brief the motion, the parties have conferred and agreed,
13   subject to Court approval, to modify the briefing and hearing schedule for the Motion to Compel
14   as follows:
15               September 12, 2019:               Plaintiffs to file opposition to Motion to Compel.

16               October 3, 2019:                  AT&T to file reply in support of Motion to Compel.

17               October 31, 2019, at 9:30 a.m.:   Hearing on Motion to Compel.

18               WHEREAS, the initial case management conference in this matter is currently scheduled
19   for October 10, 2019 at 11:00 a.m. (Dkt. 9);
20               WHEREAS, the parties stipulate and respectfully request that the initial case management
21   conference be continued to October 31, 2019, the proposed new date for the hearing on the
22   Motion to Compel.
23   #
24   #
25   #
26   #
27   #
28
                                                                         STIPULATION AND [PROPOSED] ORDER
                                                                 MODIFYING BRIEFING AND HEARING SCHEDULE
     1829983.2                                        -1-        AND CONTINUING INITIAL CASE MANAGEMENT
                                                                               CONFERENCE; 3:19-CV-03602-LB
          Case 3:19-cv-03602-LB Document 27 Filed 08/23/19 Page 3 of 5



 1               THEREFORE, Plaintiffs and AT&T, by and through their undersigned counsel, hereby
 2   stipulate and respectfully request that:
 3               1.     The briefing and hearing schedule for the Motion to Compel (Dkt. 20) be modified
 4   as follows:
 5               September 12, 2019:                Plaintiffs to file opposition to Motion to Compel.

 6               October 3, 2019:                   AT&T to file reply in support of Motion to Compel.

 7               October 31, 2019, at 9:30 a.m.:    Hearing on Motion to Compel.

 8               2.     The initial case management conference, currently scheduled for October 10, 2019
 9   at 11:00 a.m., be continued to October 31, 2019.
10

11   IT IS SO STIPULATED.
12   Dated: August 23, 2019                 /s/ Kevin S. Ranlett
                                            Archis A. Parasharami (SBN 321661)
13                                          aparasharami@mayerbrown.com
                                            Kevin S. Ranlett (pro hac vice forthcoming)
14                                          kranlett@mayerbrown.com
                                            MAYER BROWN LLP
15                                          1999 K Street NW
                                            Washington, DC 20006
16                                          Telephone: (202) 263-3000
                                            Facsimile: (202) 263-3300
17
                                            Attorneys for Defendant AT&T
18

19
     Dated: August 23, 2019                 /s/ Roger N. Heller
20                                          Roger N. Heller (SBN 215348)
                                            Michael W. Sobol (SBN 194857)
21                                          LIEFF CABRASER HEIMANN & BERNSTEIN LLP
                                            275 Battery Street, 29th Floor
22                                          San Francisco, CA 94111
                                            Telephone: (415) 956-1000
23                                          Facsimile: (415) 956-1008
24                                          Attorneys for Plaintiffs
25

26

27

28
                                                                           STIPULATION AND [PROPOSED] ORDER
                                                                   MODIFYING BRIEFING AND HEARING SCHEDULE
     1829983.2                                         -2-         AND CONTINUING INITIAL CASE MANAGEMENT
                                                                                 CONFERENCE; 3:19-CV-03602-LB
          Case 3:19-cv-03602-LB Document 27 Filed 08/23/19 Page 4 of 5



 1                                    [PROPOSED] ORDER
 2

 3               PURSUANT TO STIPULATION, IT IS SO ORDERED.

 4   Date: ____________________
                                            _______________________________
 5                                          Hon. Laurel Beeler
                                            United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              STIPULATION AND [PROPOSED] ORDER
                                                      MODIFYING BRIEFING AND HEARING SCHEDULE
     1829983.2                               -3-      AND CONTINUING INITIAL CASE MANAGEMENT
                                                                    CONFERENCE; 3:19-CV-03602-LB
          Case 3:19-cv-03602-LB Document 27 Filed 08/23/19 Page 5 of 5



 1                                            ECF CERTIFICATION
 2               Pursuant to Local Rule 5-1(i)(3), the filing attorney attests that he has obtained

 3   concurrence regarding the filing of this document from the signatories to the document.

 4   Dated: August 23, 2019                  /s/ Roger N. Heller
                                             Roger N. Heller
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                             STIPULATION AND [PROPOSED] ORDER
                                                                     MODIFYING BRIEFING AND HEARING SCHEDULE
     1829983.2                                           -4-         AND CONTINUING INITIAL CASE MANAGEMENT
                                                                                   CONFERENCE; 3:19-CV-03602-LB
